DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This communication is in response to the amendment filed on April 13, 2021. Claims 1-4, 6-11, 13-18, and 20 are currently pending and have been fully examined. Claims 5, 12, and 19 have been cancelled by Applicant.
With respect to the 101 rejection, Applicant is of the opinion that the Claims 1, 8, and 15 are not abstract because they are none of a fundamental economic practice, a mathematical relationship or formula, an idea of itself, or a certain method of organizing human activity. The examiner respectfully disagrees and notes that the amended claims are directed to the abstract idea of receiving an asset transfer request, verifying identity of the requesting user, and determining whether the request satisfies a transfer rule, which is clearly directed to a certain method of organizing human activity. This judicial exception is not integrated into a practical application because, the additional elements of a distributed database, a blockchain network, a physical asset, one or more memory devices, a computer system, and one or more computers, merely use a computer as a tool to perform the abstract idea, specifically, generating a pair of keys, receiving a request to transfer asset data, authenticating the requesting user, determining a splitting method corresponding to the asset data, generating new asset data from the data 
With respect to the 112(a) rejections, Applicant’s claim amendments raise several new issues. For example, the amended independent claims 1, 8 and 15 recite 
“… a target user having a target user account recorded in a blockchain network…” and  “…enables completion of the transfer of the asset objects between users of common user groups,” and “determining… that the request fails to satisfy the predetermined transfer rule by determining that that the target user and asset recipients belong to separate user groups,” neither of the above quoted claim amendments have support in the Specification and therefore, they raise the new matter issue.
With respect to the 112(b) rejections, Applicant’s claim amendments raise new issues. For example, the claim amendment recite the terms "common user groups" and “abnormal data” which are relative terms and renders the claim indefinite, because the terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
With respect to the 103 rejections, Applicant is of the opinion that the prior art fail to teach the claim amendments. However, since the claim amendments lack support in the Specification, the examiner had to interpret the claims in light of the teachings of the Specification. Therefore, the prior art still teach the claim recitations, as interpreted and as taught by Applicant’s Specification.

Examiner comments
Applicant is reminded that language expressing intended use, does not further limit the scope of the claim. See MPEP 2103 I C. Such language occurs in:
Claims 1, 8, and 15: “…the predetermined transfer rule…enables completion of the transfer…”
Claims 7 and 14: “…private key that is used…to operate…”

Applicant is reminded that language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
Such language can be found in:
	Claims 1, 8, and 15: “…the asset object comprising a digital asset…”
Claims 2, 9, and 16: “…the contract object comprises a declaration of an execution program”
Claim 3: “…a total value to be equal…”
Claims 4, 11, and 18: “…the contract object comprises a code field…”

Applicant is reminded that language that is not positively recited does not further limit the scope of the claim. (See MPEP2103 I C) Such language can be found in:
Claim 1: “…target user account recorded…”, “…the request…is signed…”

Applicant is reminded that conditional limitations do not gain patentable weight in method claims. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l
Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).” Such language can be found in:

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-4 and 6-7 are directed to a method (process), claims 8-11 and 13-14 are directed to a non-transitory medium (product) and claims 15-18 and 20 are directed to a system (product).  Therefore, these claims fall within the four statutory categories of invention.
Claims 1-4, 6-11, 13-18, and 20 are directed to the abstract idea of receiving an asset transfer request, verifying identity of the requesting user, and determining whether the request satisfies a transfer rule, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to receiving an asset transfer request, verifying identity of the requesting user, and determining whether the request satisfies a transfer rule. Specifically, the claims are directed to generating a pair of keys, receiving a request to 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a distributed database, a blockchain network, a physical asset, one or more memory devices, a computer system, and one or more computers, merely use a computer as a tool to perform the abstract idea, specifically, generating a pair of keys, receiving a request to transfer asset data, authenticating the requesting user, determining a splitting method corresponding to the asset data, generating new asset data from the data based on the splitting method, identifying transfer rules, determining that the request fails to satisfy the rules, and generating an alert based on the 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-4, 6-11, 13-18, and 20 only involve the use of computers as tools to receive a data transfer request and process the data.

Viewed as a whole, the combination of elements recited in the claims simply recite the concept of generating a pair of keys, receiving a request to transfer asset data, authenticating the requesting user, determining a splitting method corresponding to the asset data, generating new asset data from the data based on the splitting method, identifying transfer rules, determining that the request fails to satisfy the rules, 
The use of a computer system, a memory, and a network as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 8, 15 the amended claim recites “generating a public key and a private key for a target user having a target user account recorded in a blockchain network…” However, the Specification is silent to a target user having an account recorded in a blockchain. 
According to Applicant’s Specification (e.g., paragraphs [0152]): 
… keys are generated for a target user recorded in a distributed database of the blockchain network...…

Therefore, the above recitation of claims 1, 8, and 15 lacks sufficient written description, and the new language constitutes new matter.
With respect to claims 1, 8, 15 the amended claim recites “…the predetermined transfer rule…enables completion of the transfer of the asset objects between users of common user groups,” However, the Specification is silent to transfer of asset objects between users of common user groups.
According to the Specification (e.g., paragraphs [0156]): 
… a determination is made as to whether the asset transfer request satisfies a predetermined transfer rule. The predetermined transfer rule can include one or more parameters configured to protect the security and confidentiality of the target user and other users of the blockchain. For example, the transfer rule can include asset transference requirements defined by the contract object. The asset transference requirements can define parameters associated with the asset for transaction and the users that perform or are the recipients of the transaction. In some implementations, the user parameters can identify user groups associated with the objects of the blockchain. If it is determined that the asset transfer request does not satisfy the predetermined transfer rule, method 400 proceeds to 412. At 412, an alert is generated to indicate that the asset transfer request does not satisfy the predetermined transfer rule. From 412, method 400 returns to 404....…

Therefore, the above recitations of claims 1, 8, and 15 lack sufficient written description, and the new language constitutes new matter.
For the purpose of examination, the claim recitation is interpreted as follows:
“… the predetermined transfer rule comprises an identification of user groups associated with asset objects of the blockchain network respectively and enables completion of the transfer of the asset objects between users 
With respect to claims 1, 8, 15 the amended claim recites  “determining, by the one or more processors, that the request fails to satisfy the predetermined transfer rule by determining that that the target user and asset recipients belong to separate user groups,” However, the Specification is silent to determining that the request fails to 
According to the Specification (e.g., paragraphs [0156]-[0157]): 
… a determination is made as to whether the asset transfer request satisfies a predetermined transfer rule. The predetermined transfer rule can include one or more parameters configured to protect the security and confidentiality of the target user and other users of the blockchain. For example, the transfer rule can include asset transference requirements defined by the contract object. The asset transference requirements can define parameters associated with the asset for transaction and the users that perform or are the recipients of the transaction. In some implementations, the user parameters can identify user groups associated with the objects of the blockchain. If it is determined that the asset transfer request does not satisfy the predetermined transfer rule, method 400 proceeds to 412. At 412, an alert is generated to indicate that the asset transfer request does not satisfy the predetermined transfer rule. From 412, method 400 returns to 404...

…the address information of the target object is added to an asset-receiving object that corresponds to the asset object. The asset-receiving object can be identified by the contract object based on the asset type of the asset object and can be associated to the target object (e.g., both asset-receiving object and target object belonging to a particular group of objects)…

Therefore, the above recitations of claims 1, 8, and 15 lack sufficient written description, and the new language constitutes new matter.
For the purpose of examination, the claim recitation is interpreted as follows:
“determining, by the one or more processors, that the request fails to satisfy the predetermined transfer rule 
With respect to claims 1, 8, and 15 the claim recites: “…using a splitting method…” without clearly defining how the “using a splitting method…” is performed. An algorithm or steps/procedure taken to perform the function “using a splitting method” must be described with sufficient detail so that one of ordinary skill in the art would 
With respect to claims 3, 10, and 17, the amended claim recites “…determining whether a result of the request satisfies a splitting rule that requests the asset object to be split in the plurality of target objects, …” However, the Specification is silent to a splitting rule that requests the asset object to be split.  
According to the Specification (e.g., paragraph [0096]) it is the splitting rule that comprises a splitting method. 
… when performing the transfer to split the asset object to be transferred, the node device can invoke the execution program declared in the contract object, to determine whether the splitting result for the asset object to be transferred requested by the user satisfies the splitting rule declared in the contract object…

Therefore, the above recitation of claims 3, 10, and 17 lacks sufficient written description, and the new language constitutes new matter.
With respect to claims 6, 13, and 20, the amended claim recites “…one or more user parameters included in the predetermined transfer rule identify the common user groups.” However, the Specification is silent to user parameters that identify common user groups.  
According to the Specification (e.g., paragraph [0156]) it is the splitting rule that comprises a splitting method. 
… a determination is made as to whether the asset transfer request satisfies a predetermined transfer rule. The predetermined transfer rule can include one or more parameters configured to protect the security and confidentiality of the target user and other users of the blockchain. For example, the transfer rule can include asset transference requirements defined by the contract object. The asset transference requirements can define parameters associated with the asset for transaction and the users that perform or are the recipients of the transaction. In some implementations, the user parameters can identify user 

Therefore, the above recitation of claims 3, 10, and 17 lacks sufficient written description, and the new language constitutes new matter.
For the purpose of examination, the claim recitation is interpreted as follows:
“…one or more user parameters included in the predetermined transfer rule identify the 
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are also rejected for being directed to the limitations of the rejected claims 1, 8, and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Relative Term
With respect to claims 1, 6, 8, 13, 15, and 20, the term "common user groups" is a relative term which renders the claim indefinite.  The term "common user groups " is 
With respect to claims 1, 8, and 15, the term "abnormal data" is a relative term which renders the claim indefinite.  The term "abnormal data" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are also rejected for being directed to the limitations of the rejected claims 1, 8, and 15.
Lack of Antecedent Basis
With respect to claims 6, 13 and 20 the claims recite the limitations “the one or more user parameters” There is insufficient antecedent basis for the limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, and 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder in view of Leng et al. (US Patent Publication No. 2018/0241546)
With respect to claims 1, 8, and 15, Zinder teaches:
generating, by one or more processors, a public key and a private key for a target user having a target user account recorded in a blockchain network that is distributed across multiple network locations; ([0057]-[0060], ([0062]-[0064], [0075], [0079]-[0081])
receiving, by the one or more processors, from a target user device, a user input comprising a request to transfer an asset object, the asset object comprising a digital asset corresponding to a physical asset associated with the target user,… ([0033]-[0036], [0042], [0050]-[0052], [0093]-[0094], [0109]) 
and is signed using the private key associated with the account of the target user; ([0046], [0054], ([0057]-[0060], ([0062]-[0064], [0075], [0079]-[0081])
in response to receiving the request, performing, by the one or more processors, an identity authentication of the target user account… ([0095]- [0096])
 ([0117]-[0118], [0121])
generating, by the one or more processors, the plurality of target objects from the asset object by using a splitting method predefined in the contract object, (FIG. 6, [0045], [0061], [0077]-[0081], [0117]-[0120], [0132]-[0139])
wherein each of the plurality of target objects comprises a corresponding address information; (unique identifier [0057]-[0058]) 
“identifying, by the one or more processors, based on the contract object, a predetermined transfer rule based on the contract object, wherein the predetermined transfer rule comprises an identification of user groups associated with asset objects of the blockchain network respectively and enables completion of the transfer of the asset objects between users” ([0044], [0051]-[0054], [0083]-[0084], [0087], [0127], [0131]-[0135], [0137]-[0138], Claim 16)
determining, by the one or more processors, that the request fails to satisfy the predetermined transfer rule; ([0044], [0051]-[0054], [0083]-[0084], [0087], [0127], [0131]-[0135], [0137]-[0138], Claim 16)
in response to determining that the request fails to satisfy the predetermined transfer rule, generating, by the one or more processors, an alert indicating that the transfer of the asset object comprises abnormal data and preventing a completion of the transfer of the asset object, ([0098], [0131]-[0135])
Moreover, with respect to claim 8, Zinder teaches:

In addition, with respect to claim 15, Zinder teaches:
one or more processors; ([0142]-[0146])
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors, perform operations……([0142]-[0146])
Zinder does not explicitly teach:
… wherein the request comprises a demand to split the asset object into a plurality of target objects of a quantity or a value…
…performing, by the one or more processors, an identity authentication of the target user account based on the public key corresponding to the private key; 
However, Leng et al. teach:
…performing, by the one or more processors, an identity authentication of the target user account based on a public key corresponding to the private key; ([0034], [0047]-[0048]) 
…wherein the request comprises a demand to split the asset object into a plurality of target objects of a quantity or a value… ([0068], Claim 12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the asset splitting based on a request, as taught by Leng et al., into the asset management system of Zinder, in order 
With respect to claims 2, 9, and 16, Zinder and Leng et al. teach the limitations of claims 1, 8, and 15.
Moreover Zinder teaches:
the contract object comprises a declaration of an execution program and a splitting rule used to split the asset object. ([0117]-[0120], [0124])
With respect to claims 6, 13 and 20, Zinder and Leng et al. teach the limitations of claims 1,  8 and 15.
Moreover, Zinder teaches:
…one or more user parameters included in the predetermined transfer rule identify the user; ([0051], [0084], [0087], [0127], [0131], [0137]-[0138], Claim 16)
With respect to claims 7 and 14, Zinder and Leng et al. teach the limitations of claims 1 and 8.
Moreover, Zinder teaches:
…the public key is associated with an account address of an institution in the blockchain network and the private key that is used by the institution to operate an account corresponding to the account address. ([0057]-[0060], ([0062]-[0064], [0075], [0079]-[0081])
		

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder in view of Leng et al., further in view of Irazabal et al. (US Patent Publication No. 2019/0122155)
With respect to claims 3, 10, and 17, Zinder and Leng et al. teach the limitations of claims 2, 9, and 16.
Moreover, Zinder teaches:
determining whether a result of the request satisfies a splitting rule that requests the asset object to be split in the plurality of target objects,… ([0051], [0061], [0077]-[0087], [0117]-[0120], [0127], [0131]-[0139]) 
Zinder and Leng et al. do not explicitly teach:
…a total value of the plurality of target objects to be equal to an asset object total value.
However, Irazabal et al. teach:
…a total value of the plurality of target objects to be equal to an asset object total value. ([0027]-[0032], [0038], [0050], [0061]-[0062], Claims 3, 11, 19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart contract and the splitting rules as taught by Irazabal et al., into the asset management system of Zinder, and Leng et al.,  in order to provide various services to asset owners such as splitting assets into fragments. (Irazabal et al.: Abstract, [0003])
With respect to claims 4, 11, and 18, Zinder, and Leng et al. teach the limitations of claims 2, 9, and 16.
Zinder and Leng et al. do not explicitly teach:
wherein the contract object comprises a code field that is used to maintain an execution code related to the execution program.
However, Irazabal et al. teach:


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685        

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685